Per Curiam.

The Harding Way East Street crossing is located just east of the center of the city’s business district and embraces two main tracks and two sidetracks. The crossing is protected by pneumatic manually controlled gates to each of which three electric lights to illuminate the gates are attached. The gateman operates the gates from a tower. As disclosed by the exhibits, buildings located on two corners of the intersection interfere with a clear view of the tracks. A 12-hour traffic check disclosed that 5,504 vehicles, 1,098 pedestrians, 17 through trains and 24 switching trains passed over the crossing. The speed of westbound trains at this crossing is one or two miles an hour and that of eastbound trains is 10 to 20 miles an hour.
*115The Sherman Street crossing, located in the northern part of the city, embraces two main tracks and one sidetrack, intersecting the street at an angle. Buildings, a mound of earth and trees interfere with clear visibility of the tracks. A 12-hour traffic check disclosed that 997 vehicles, 48 pedestrians and 21 trains passed over the crossing. Train speed at the crossing is limited to 30 miles an hour.
■The Pershing Street crossing, located in the southern part of the city, embraces a single main track. The speed of eastbound trains at this crossing is limited to 30 miles an hour and westbound to 20 miles an hour. In the approach to this crossing from the west, visibility of the tracks to the north is obstructed by an industrial plant, overhead crane and wire fence. A 12-hour traffic check disclosed that 243 vehicles, 104 pedestrians and 13 trains traversed the crossing.
The commission, in its order, determined all three crossings to be dangerous. Ordinarily, this court will not substitute its judgment on questions of fact for that of the commission. It does not appear from an examination of the record that the order of the commission is against the manifest weight of the evidence or is otherwise unlawful or unreasonable. The order is, therefore, affirmed. Baltimore & Ohio Rd. Co. v. Public Utilities Commission, 156 Ohio St., 282, 102 N. E. (2d), 246.

Order affirmed.

Weygahdt, C. J., Zimmermah, Stewart, Bell, Taet, Matthias and Herbert, JJ., concur.